Citation Nr: 0907081	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability, to include a rating in excess of 20 
percent earlier than August 7, 2008.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic conjunctivitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by chest pain and shortness of breath.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
February 1964, from August 1964 to August 1967, and from May 
1968 to January 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.
 

FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection 
for a left knee condition, for chronic conjunctivitis, and 
for a disability manifested by chest pain and shortness of 
breath was denied by a March 1984 rating decision; the 
evidence submitted since March 1984 is either cumulative or 
redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.

2.  Prior to August 2008, the evidence failed to show that 
the Veteran's back disability caused listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3.  Prior to August 2008, the evidence demonstrated that even 
accounting for functional loss, the Veteran still had forward 
flexion in his back to 45 degrees; no more than moderate 
limitation of motion.

4.  The evidence fails to show that bed rest has been 
prescribed during the course of the Veteran's appeal to treat 
incapacitating episodes of back pain.

5.  The medical evidence demonstrates that the Veteran has 
mild radiculopathy impacting his left leg.

6.  The evidence fails to show the presence of either 
ankylosis or vertebral fracture.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for a 
left knee disability is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302 (2008).

2.  New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for 
chronic conjunctivitis is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302 (2008).

3.  New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for a 
disability manifested by chest pain and shortness of breath 
is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

4.  Criteria for a rating in excess of 40 percent rating for 
the orthopedic manifestations of a lower back disability, to 
include a rating in excess of 20 percent earlier than August 
7, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5237, 5242 (2008); 38 C.F.R. § 4.71a, DCs 5292, 5295 (2003).  

5.  Criteria for an additional 10 percent rating for 
radiculopathy of the left leg were met as of March 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
a left knee condition, an eye condition and for chest 
pain/shortness of breath were denied by a March 1984 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Left knee

The Veteran's claim was initially denied in a March 1984 
rating decision.  At the time of that rating decision, the 
evidence of record contained service treatment records 
showing treatment of the Veteran's left knee on several 
occasions, including a record showing that the Veteran's left 
leg was casted.  Also of record was a VA examination from 
October 1983 at which the Veteran's left knee was found to be 
normal, despite the Veteran's complaints of periodic knee 
pain.  At a VA examination in 1985 the Veteran had full range 
of motion in his left knee.  The Veteran's claim was denied 
as there was no showing of a left knee disability.
In March 2003, the Veteran filed to reopen his claim 
indicating that he had been treated for his left knee in 
January 1977, and was having ongoing problems with his knee.  
In July 2006, the Veteran testified at a hearing before the 
Board that his left knee problems began at Altus AFB where he 
recalled having his left leg put in a cast although he did 
not remember any specific trauma to the knee.  The Veteran 
also could not recall whether he mentioned the left knee on 
his separation physical.  Following service, the Veteran 
reported first seeking treatment for his knee in the mid-
1990s.  The Veteran stated that he was just diagnosed with a 
sore knee, but he indicated that his knee cap would slide 
around.  The Veteran last recalled receiving treatment for 
his left knee in 2004.  

VA treatment records that have been submitted since the 
Veteran's claim was denied in 1984 show complaints of left 
knee pain on several occasions.  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The newly 
submitted records fail to show that the Veteran has ever 
actually been diagnosed with a left knee disability; and, in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran testified about his knee injury in service and 
the treatment of it, but service treatment records, which 
were of record at the time his claim was previously denied, 
describe the very in-service treatment and injury that the 
Veteran testified about.  Therefore, the Veteran's testimony 
is not considered to be new evidence as that information was 
available to the decision makers when they previously denied 
the Veteran's claim.

The Veteran's claim was previously denied because no current 
left knee disability was shown by the medical evidence.  The 
Veteran was informed that to reopen his claim, he would need 
to show evidence of a left knee disability; but, to date, no 
such evidence has been presented.  As such, new and material 
evidence has not been presented and the Veteran's claim is 
therefore denied.   
Chronic conjunctivitis

The Veteran's claim of entitlement to service connection for 
chronic conjunctivitis was initially denied in a March 1984 
rating decision which found that while the Veteran injured 
his eyes in service in 1968 when jet fuel was accidently 
splashed in his eyes, he did not have a current eye 
disability.  At the time of that rating decision, the 
evidence of record contained service treatment records 
showing treatment of the Veteran's eyes, including records 
describing the jet fuel accident.  Also of record was the 
report from an October 1983 VA examination in which both the 
Veteran's in-service fuel accident and his complaints of dry 
eyes and of having to wear sunglasses were noted.  However, 
the examiner nevertheless found the Veteran's eyes to be 
within normal limits and did not relate any current eye 
disability to the Veteran's time in service.  

In March 2003, the Veteran filed to reopen his claim 
indicating that he had pink eye as a result of jet fuel being 
splashed in his eyes on October 22, 1968.  However, no 
evidence of chronic conjunctivitis has been presented.

In July 2006, the Veteran testified at a hearing before the 
Board that he was on a flight line and was refueling a 
helicopter when the fuel flashed back in his face, 
temporarily blinding him.  The Veteran reported that salve 
was put on his eyes and they were completely covered for 
approximately 2 weeks.  The Veteran reported that he had 
purchased glasses for a number of years, but the first time 
he saw an optometrist was a couple years earlier.  The 
Veteran reported that he was developing cataracts.  

Numerous VA treatment records have been associated with the 
Veteran's claims file since his claim was denied in 1984; 
however, no current eye disability has been linked in any way 
to the Veteran's time in service.  While the Veteran provided 
testimony about the accident in service, this information was 
of record at the time his claim was previously denied.  As 
such, it is not considered new.  The treatment records are 
similarly not material, as they fail to either show chronic 
conjunctivitis, or to relate an eye disability to the 
Veteran's time in service.  As such, new and material 
evidence has not been presented and the Veteran's claim is 
therefore not reopened.

Chest pain/shortness of breath

The Veteran's claim of entitlement to service connection for 
a disability manifested by chest pain and shortness of breath 
was initially denied in a March 1984 rating decision.  At the 
time of that rating decision, the evidence of record 
contained service treatment records showing complaints of 
chest pain and shortness of breath on several occasions.  
Also of record was a VA examination from October 1983 at 
which the Veteran's complaints of substernal chest pains were 
attributed to stress.  A chest examination was normal, and 
the examiner opined that the chest pain and shortness of 
breath appeared to be secondary to anxiety and stress.  

Following the denial in 1984, the Veteran underwent a VA 
examination in 1985 at which it was noted that he had very 
little trouble with chest pain and shortness of breath.  An 
EKG was normal, and no objective findings were seen on an x-
ray.

In July 2006, the Veteran testified at a hearing before the 
Board that he first had chest pain at Sheppard AFB.  He went 
to the hospital where he was admitted for several days.  The 
Veteran reported that he was in the ICU in the late 1980s; 
and he indicated that in the 1990s he was told he had angina.

VA treatment records showing that the Veteran denied having 
chest pain have been associated with the Veteran's claims 
file.  It is noted that the Veteran specifically denied any 
chest pain in November 2005, May 2007, and July 2008.  

While the Veteran testified that he had chest pain while in 
service, that information was already of record at the time 
his claim was initially denied.  As such, the Veteran's 
testimony is not considered to be new.  Furthermore, while VA 
treatment records have been added, there is no indication 
that the Veteran has a current disability that is manifested 
by either chest pain or shortness of breath; and the Veteran 
actually denied having any chest pain on a number of 
occasions.  As such, the Veteran's claim is not reopened. 
II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Veteran filed a claim for a rating in excess of 10 
percent for his back that was received March 5, 2003, and, 
based on the findings at a VA examination, the Veteran's 
rating was increased to 20 percent and made effective the 
date his claim was received.  The Veteran appealed and based 
the results of a second VA examination the rating for the 
Veteran's back disability was increased to 40 percent and 
made effective August 7, 2008, the date of the examination 
showing that the disability had worsened.

Rating in excess of 20 percent earlier than August 7, 2008 

At the time the Veteran's claim was received, ratings in 
excess of 20 percent were available several different ways.

Under DC 5295, a 20 percent rating was assigned for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; while a 40 percent rating was assigned was 
assigned for a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.
  
Alternatively, 10, 20, and 40 percent ratings were assigned 
under 38 C.F.R. § 4.71a, DC 5292 based on whether limitation 
of motion of the lumbar spine was slight, moderate or severe 
respectively.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

However, when the new regulations came into effect in 2003, 
they provided numerical ranges of normal motion, which can 
provide guidance in interpreting words such as slight.  
Normal motion has been defined by the revised regulations as 
forward flexion of the thoracolumbar spine from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degrees, and left and right 
lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation, and the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008).

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the revised criteria, a 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees; when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  A rating in 
excess of 40 percent is not available unless either ankylosis 
or a fractured vertebra is present.

The regulations also provide that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Under 38 C.F.R. § 4.124a, DC 8520, ratings of 10, 20, and 40 
percent are assigned for incomplete paralysis of the sciatic 
nerve that is mild, moderate, or moderately severe 
respectively.

Additionally, the regulations provide that intervertebral 
disc syndrome (preoperatively or postoperatively) should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Under this criteria, a 20 percent rating is assigned when 
intervertebral disc syndrome causes with incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, a 40 percent 
rating is assigned when intervertebral disc syndrome causes 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months; and 
a 60 percent rating is assigned when intervertebral disc 
syndrome causes incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

In March 2003, the Veteran filed a claim for a rating in 
excess of 10 percent for his back, indicating that his back 
condition had worsened.  Concluding that the new evidence 
showed the presence of muscle spasms, the RO increased the 
Veteran's rating to 20 percent, making it effective the date 
the Veteran's claim was received.  

The Veteran underwent a VA examination in May 2003 at which 
he reported doing much of the housework and yard work 
himself.  Nevertheless, he also reported having back pain 
that radiated down his left leg, and the examiner noted that 
the Veteran had difficulty sitting in a chair and rising from 
a chair and he had a wide based gait.  Spasm was noted in the 
paravertebral area.  The Veteran was able to complete 
straight leg raises, and he demonstrated 70 degrees of 
forward flexion, which the examiner indicated took into 
account pain, fatigue, weakness, lack of endurance, 
incoordination, and repetitive motion.  However, the examiner 
estimated that the Veteran would lose an additional 25 
degrees of flexion due to pain during flare-ups.  X-rays 
showed osteophytosis with bilevel disc derangement.

Aside from the VA examination report, records of treatment 
for the Veteran's back are sparse.  An MRI in November 2003 
showed disk desiccation and herniation in the Veteran's 
lumbosacral spine; in February 2004, the Veteran presented 
for treatment complaining of back pain and was given some 
topical analgesics; and, in August 2007, the Veteran was 
noted to have some mild muscle spasms.

Statements were received from the Veteran's wife, daughter, 
and neighbor in 2006 asserting that the Veteran's back pain 
was curtailing many of the activities that he had performed 
previously.  The Veteran also testified at a hearing before 
the Board in 2006 that he had pain that radiated up and down 
his leg; and he asserted that he had difficulty bending over.

With regard to the range of motion of the Veteran's back, the 
evidence demonstrates that forward flexion was restricted to 
70 degrees on testing, and functional loss during flare-ups 
caused additional limitation of motion.  The Board notes that 
a higher disability evaluation may be warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, the examiner in 2003 
found that during extreme flare-ups, the Veteran would lose 
approximately 25 degrees of forward flexion.  However, even 
with a loss of 25 degrees, the Veteran would still have 
approximately 45 degrees of forward flexion; and the examiner 
found that no additional limitation of motion was produced on 
repetitive motion.  As such, while the Veteran did have 
considerable loss of motion, it did not rise to the level of 
severe under the regulations in effect at the time the 
Veteran filed his claim, and it was not restricted to 30 
degrees under the revised regulations.  As such, a rating in 
excess of 20 percent is not warranted based on limitation of 
motion.  

It is noted that VA treatment records fail to describe any 
range of motion testing. 

Additionally, while the Veteran has been shown to be limited 
by back pain and his activities have been curtailed, there is 
no allegation that the Veteran has ever required bed rest to 
treat his back.  As such, a rating in excess of 20 percent is 
not warranted for intervertebral disc syndrome. 

Similarly, the medical evidence, prior to August 2008, fails 
to show a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Consideration has been given to whether an additional 
disability is warranted for neurologic symptoms of back pain.  
At the Veteran's examination in 2003, the Veteran reported 
having pain which radiated down his left leg; although it 
does not appear that any formal neurologic testing was 
conducted in conjunction with the examination.  At his 
hearing in 2006, the Veteran continued to complain about back 
pain radiating into his left leg, and at a VA examination in 
2008 when neurologic testing was actually conducted, it was 
determined that the Veteran had radiculopathy.  As such, the 
Veteran was shown to meet the criteria for a neurologic 
disability the first time it was tested for after he filed 
his claim, and therefore a 10 percent rating is assigned 
effective the date of his claim.  

Nevertheless, while the Veteran clearly has radiculopathy, 
the evidence fails to show that the radiculopathy is of more 
than mild severity.  For example, straight leg raises were 
negative at the Veteran's 2003 VA examination, and the 
Veteran denied any bowel or bladder incontinence.  
Furthermore, the Veteran reported that the radiating pain was 
not constant, but would often appear at the end of the day; 
and, at the Veteran's 2008 examination, motor testing 
revealed normal muscle tone and no muscle atrophy, and a 
reflex examination was generally normal. 

As such, a rating in excess of 20 percent for the orthopedic 
manifestations of the Veteran's back disability, earlier than 
August 2008, is denied; but a 10 percent rating for 
neurologic manifestations is granted, effective in March 
2003.

Rating in excess of 40 percent 

As noted above, the disability rating for the Veteran's back 
was increased to 40 percent following his August 2008 VA 
examination.  However, regardless of whether the old or 
revised criteria are used, a limited number of diagnostic 
codes provide for a rating in excess of 40 percent for a back 
disability.  These include 1) having ankylosis or vertebral 
fracture, 2)  having incapacitating episodes in excess of 6 
weeks, or 3) by combining the orthopedic and neurologic 
manifestations of a back disability.

At the August 2008 VA examination the Veteran demonstrated 
forward flexion from 0 to 50 degrees, and the examiner stated 
that pain began at 30 degrees.  No additional loss of motion 
was produced by repetitive motion, and no additional pain was 
caused by repetitive motion. 

With regard to neurologic testing, motor testing revealed 
normal muscle tone and no muscle atrophy.  Sensory testing 
showed a decreased sensation to light touch and pin prick at 
the left L5-S1 dermatome.  A reflex examination was generally 
normal.  The examiner diagnosed the Veteran with 
radiculopathy of the left leg.

No vertebral fracture was noted.  X-rays showed diffuse 
multilevel disc degeneration.  The examiner diagnosed the 
Veteran with degenerative disc disease.

In this case, the medical evidence fails to show 
incapacitating episodes of back pain that require bed rest, 
ankylosis of the lumbar spine, or a fractured vertebra.

However, while the Veteran demonstrated forward flexion to 50 
degrees at his most recent VA examination, severe pain began 
at 30 degrees.  As such, the Board concludes that taking 
functional loss into effect, the true range of motion was 30 
degrees and not 50 degrees; and, therefore, the Veteran meets 
the criteria for a 40 percent rating under the revised 
regulations.  

Additionally, as described above, the Board has concluded 
that a 10 percent rating is warranted for mild radiculopathy 
of the left leg.  However, nothing at the August 2008 VA 
examination showed that the Veteran's radiculopathy was more 
than mild.

Therefore, to the extent that the 10 percent rating for the 
Veteran's radiculopathy increases the rating for his back 
disability, the Veteran's claim is granted.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
while the Veteran's back disability may be currently 
characterized as severe, nothing in the claims file suggests 
that there is something exceptional or unusual about the back 
disability beyond the impairment contemplated by the rating 
schedule.  Therefore, an extra-schedular rating is not 
warranted.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in August 2003, October 2006, and January 2008 
that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Additionally, the October 2006 
letter provided the Veteran with definitions of new and 
material in the context of reopening a claim, and informed 
him why his claims were previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
back disability had worsened.  He was asked to submit 
evidence of the impact that his worsened condition has had on 
his employment and daily life.  Moreover, it is found that 
the Veteran had actual knowledge of the need to submit 
additional evidence, as he testified at a hearing before the 
Board about the location of all of his treatment.  
Additionally, the Veteran's employment and daily activities 
were also discussed at a VA examination in August 2008.

The diagnostic codes pertaining to the back were also 
provided in the June 2004 statement of the case.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in October 2008, after the 
notice was provided.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

With respect to the Dingess requirements, this was completed 
by correspondence dated in January 2008. 

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained, and the Veteran stated that he was only receiving 
treatment through VA.  The Veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
left knee condition is not reopened, and the appeal is 
denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
chronic conjunctivitis is not reopened, and the appeal is 
denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
disability manifested by chest pain and shortness of breath 
is not reopened, and the appeal is denied.

A rating in excess of 20 percent prior to August 2008, and in 
excess of 40 percent thereafter for the orthopedic 
manifestations of lower back disability, is denied.

A separate 10 percent rating for radiculopathy of the left 
leg effective in March 2003, is granted subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


